Citation Nr: 1343267	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant's character of discharge from active service for the period from September 1977 to January 1979 constitutes a bar to basic eligibility for VA benefits, including health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The appellant had active service from August 1976 to December 1976.  The appellant's discharge from that period of service was characterized as honorable.  The appellant also had active service from September 1977 to January 1979.  The appellant's discharge from that period of service was characterized as under other than honorable conditions (OTH).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in June 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

1.  The appellant was absent without leave (AWOL) during his second period of active service from February 28, 1978, to November 18, 1978, which constitutes a period in excess of 180 days.  

2.  The is no evidence of compelling circumstances to warrant the prolonged unauthorized absence, meritorious character of service exclusive of the period of prolonged AWOL, adequate reasons for going AWOL, or a valid legal defense for the absence which would have precluded conviction for AWOL.

3.  The appellant was not shown to be insane at the time of his prolonged unauthorized absence from active duty.    


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to basic eligibility for VA benefits, including health care under 38 U.S.C. Chapter 17.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the appellant was provided all required notice in a letter mailed in December 2006, prior to the initial adjudication of the claim.  Specifically, he was advised that because of the character of his discharge, a determination regarding his Veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter included a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  

The Board also finds that the appellant has been provided adequate assistance in response to his claim.  The appellant's service medical records and service personnel records, to include the facts and circumstances surrounding his OTH discharge, are on file.  Neither the appellant nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2013).  

A Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).

A discharge from service by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days is considered to have been issued under dishonorable conditions.  The bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c) (2013).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  length and character of service exclusive of the period of prolonged AWOL, adequate reasons for going AWOL, or a valid legal defense exists for the absence which would have precluded conviction for AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice (UCMJ).  For the purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities.  38 C.F.R. § 3.12(c) (2013). 

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant asserts that his active service should qualify him as a Veteran for purposes of receiving VA benefits because his period of prolonged unauthorized absence was warranted due to personal issues and because he had received permission to be on leave from the sergeant in his unit.  

A review of the appellant's service personnel records shows that the appellant was discharged from the Army National Guard and ordered to involuntary active duty in September 1977 as a result of unsatisfactory participation in training assemblies.  Following his entrance into active service in September 1977, the appellant's duty status was changed from "ordinary leave" to AWOL effective January 14, 1978.  It is not completely clear from the records when or whether the appellant's duty status was changed back to "present for duty" or to "ordinary leave," but on February 28, 1978, the appellant's duty status was again changed to AWOL.  On March 29, 1978, the appellant was dropped from the rolls.  

On November 18, 1978, the appellant was detained by civilian officials and transferred into military custody.  On November 27, 1978, the appellant was formally charged with AWOL for the period from February 28, 1978, to November 18, 1978, under Article 86 of the UCMJ.  The appellant met with counsel and on November 30, 1978, the appellant voluntarily requested a discharge for the good of the service.  He acknowledged that he was guilty of the charge against him and that the charge authorized the imposition of a bad conduct or dishonorable discharge.  The appellant also indicated that he did not desire further rehabilitation and that he had no desire for further military service.  He stated that he understood the nature and consequences of the under other than honorable conditions discharge that he might receive.  The appellant submitted a statement on his own behalf in which he blamed his problems on his National Guard recruiters, in that they told him lies in order to entice him into signing up with the National Guard.  On December 18, 1978, the separation authority approved the request and directed that the appellant be issued an OTH discharge.  At that time, the appellant was noted to have 11 months and 15 days of creditable active service and 263 days time lost. 

Of record are statements from the Veteran in which he asserts that his AWOL should be excused.  The appellant asserts that while on leave for his birthday he requested extended leave from his sergeant because his spouse was sick and he wanted to help her.  He reported that his sergeant approved an additional 30 days of leave, but that during that period he was picked up by police while at home in Cincinnati and transported to military custody.  He reported that he was asked if he wanted to remain in the service or get out, and at that time, he elected to get out due to his personal circumstances.  The appellant asserted that he was surprised by his OTH discharge because he had been told he would receive an honorable discharge.  He asserted that his service was honorable because he only ever took authorized leave.

The Board has considered the appellant's testimony.  However, the Board finds that there are not sufficient circumstances under which the appellant's 263 days of AWOL are excusable.  The appellant has not provided any corroborating evidence to substantiate his claim that he was granted permission to take extended leave, that his wife was sick at the time, or that he was even married at the time of his prolonged period of AWOL.  Further, the appellant's service prior to his period of prolonged AWOL was not of such quality and length as to be characterized as honest, faithful, and meritorious and of benefit to the Nation.  In fact, the appellant was involuntarily ordered to active service and was on active service for just six months prior to his extended period of AWOL.

Additionally, the Board has considered the appellant's statement that he was unaware that he would be getting an OTH discharge at the time of his separation from active service.  However, the Board notes that the appellant signed a statement when he requested a discharge for the good of the service that he understood the penalties of requesting such a discharge.  The appellant was also advised by counsel at the time.  Therefore, the Board finds the appellant's statements that he was unaware that he would receive an OTH discharge not credible.  

Furthermore, the Board notes that VA is bound by the service department's determination for the reason of a Veteran's separation from active service and is not at liberty to change that determination.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Therefore, an appellant's recourse is with the service department, not with VA.  In April 1999, the appellant requested a correction of his military records be made by the service department, specifically that his OTH discharge be upgraded to honorable.  Following careful consideration of all the evidence, the appellant's request was denied.  

In sum, the Board finds that the RO was correct in its determination that the appellant's OTH discharge was a complete bar to VA benefits as it was the result of a period of prolonged AWOL in excess of 180 days without evidence of compelling circumstances to warrant the prolonged unauthorized absence, meritorious character of service exclusive of the period of prolonged AWOL, adequate reasons for going AWOL, or a valid legal defense for the absence which would have precluded conviction for AWOL.  Additionally, the appellant was not shown to be insane at the time of his period of prolonged AWOL.

Accordingly, the Board finds that the appellant is not a Veteran for VA compensation and pension purposes based on service from September 1977 to January 1979, as his character of discharge was other than honorable and is considered to be dishonorable for VA purposes and is a bar to VA benefits, including health care under 38 U.S.C. Chapter 17.


ORDER

The character of discharge is a bar to eligibility for VA benefits, and eligibility for VA benefits, including health care under 38 U.S.C. Chapter 17, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


